Citation Nr: 0006544	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  93-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from November 1971 to 
November 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The Board remanded this case to the RO 
in June 1995, October 1996 and December 1997 for further 
development.

REMAND

In the October 1996 remand, the Board requested that the 
veteran's claims file be reviewed prior to examination and an 
opinion provided concerning functional loss due to pain, 
weakness, fatigability, incoordination or pain on movement of 
the right knee, pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
examiner was specifically requested to state if there was 
right knee instability.  However, the March 1997 orthopedic 
examiner did not do so.  The examiner said there was adequate 
pathology to support the level of the veteran's complaints, 
but did not clarify his statement.  

The December 1997 remand was essentially to rectify the above 
deficits, see Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board requested that the veteran undergo a VA orthopedic 
examination, by the March 1997 VA examiner, if possible, to 
determine the nature and severity of his service-connected 
right knee disability and clarify which of the veteran's 
complaints were supported by adequate pathology.  The Board 
further requested that the veteran's claims folder and a copy 
of the remand be provided to the examiner prior to the 
examination, but the examiner in April 1998 reported that 
there were no records available to review.  There was not 
full compliance with the 1997 remand as the claims folder was 
not referred to the physician who conducted the March 1997 
examination for his review or any indication in the file 
regarding the doctor's unavailability.  Moreover, the April 
1998 examiner was not given the claims file for review prior 
to examination.  The case, therefore, must once again be 
remanded.  See Stegall. (Full compliance with the 
instructions contained in a Board remand must be carried out 
to the extent possible.)  

Additionally, in his report, the April 1998 orthopedic 
examiner referred to the "joint examination done in March of 
1997 by me" but the claims file does not include an 
examination report from this physician.  A note in the file 
indicates that a scheduled general medical examination by 
this doctor was canceled.  The RO should determine if the VA 
doctor ever examined the veteran in March 1997 and, if so, 
request a copy of the examination report to associate with 
the claims file.   

The veteran's representative contends that the RO did not 
comply fully with the instructions contained in the previous 
remand, contrary to Stegall, because of the most recent 
orthopedic examiner's failure to report range of motion in 
degrees.  However, the April 1998 orthopedist reported that 
the veteran's right knee had "full range of motion active 
and passive" and that "[n]ormal ranges of motion were 
elicited".  In the Board's view, any failure by the examiner 
to report the range of motion in degrees is not prejudicial 
to the veteran's interests.

Finally, the VA neurologic examiner in April 1998 suggested 
the possibility of having the veteran undergo an 
electromyograph (EMG) of his right leg to look specifically 
at the perineal nerve.  The VA neurologist said, however, 
that the nerve was very difficult to look at above the knee 
and the EMG may not provide the results desired, but left the 
decision regarding whether the veteran should undergo an EMG 
to the RO.  It is unclear if the RO contacted the doctor to 
clarify if the EMG should be performed.   

While the Board regrets further delay in its consideration of 
the veteran's appeal, in the interest of due process and 
fairness, it firmly believes his case must be REMANDED to the 
RO for the following actions:

1. The veteran should be permitted to 
submit or identify any other evidence 
in support of his claim.  Medical 
evidence or opinion regarding his 
service-connected right knee 
disability would be helpful.

2. After the above action has been 
completed, the RO should refer the 
claims folder to the physician(s) who 
conducted the April 1998 and/or March 
1997 VA orthopedic examinations.  
After reviewing the claims folder, the 
physician(s) should proffer the 
opinions requested below.  

(If, and only, if these physicians are 
unavailable, the RO should take the 
appropriate action to provide the 
veteran with another VA orthopedic 
examination.  The new examiner should 
perform all tests and studies and 
range of motion should be reported in 
degrees of arc, with an explanation as 
to the normal range of motion of a 
knee.  The examiner should elicit all 
of the veteran's subjective complaints 
regarding his right knee and offer an 
opinion as to whether there is 
adequate pathology to support the 
level of each complaint.  The examiner 
should assess the overall functional 
impairment, if any caused by pain.  In 
addition, the examiner should 
determine whether the right knee 
exhibits weakness, fatigability, 
incoordination, or pain on movement 
and, if possible, the determinations 
should be expressed in terms of the 
degree of functional loss due to any 
weakened movement, excess 
fatigability, incoordination or pain 
on increased use.  The RO should make 
the veteran's claims file available to 
the VA medical center at which the 
veteran is to be examined and must 
instruct the medical center to provide 
the claims file to the examiner to 
review prior to examining the veteran.  
The examiner must note on the 
examination report that the veteran's 
claims file was reviewed.  All 
indicated tests and studies should be 
completed.) 

If the March 1997 examiner is 
available, he should review his March 
1997 VA examination report and clarify 
which of the veteran's complaints were 
in fact supported by adequate 
pathology.  If the April 1998 
orthopedic examiner is available, he 
should be asked to assess the overall 
functional impairment, if any, caused 
by the veteran's right knee pain and 
to assess the relationship, if any, 
between the veteran's service-
connected right knee foreign body with 
the subjective complaints of pain and 
the diagnoses of probable right 
lateral meniscal injury and probable 
right anterior cruciate ligament 
partial tear.  The April 1998 
orthopedic examiner should be 
requested to clarify if he examined 
the veteran in March 1997 and, if so, 
to provide a copy of the examination 
report that should be associated with 
the claims file.

3. The RO should contact the VA 
neurologist who examined the veteran 
in April 1998 and clarify if the 
doctor believes an EMG of the 
veteran's right leg would be prove 
worthwhile in assessing the severity 
of his right knee disability.  If the 
neurologist believes that the test 
should be performed, the RO should 
schedule the veteran for an EMG and 
any other recommended tests and 
studies.  If the doctor does not 
believe that an EMG should be 
performed, an addendum to the effect 
should be provided and included in the 
claims file.  All completed test 
reports should be associated with the 
claims folder.

4. Thereafter, the RO should review the 
VA orthopedic examination report to 
ensure that it satisfied the 
instructions contained herein.  If it 
is not in full compliance, it should 
be returned for an addendum by the 
examiner or for another VA orthopedic 
examination.  If the VA orthopedic 
examination report is in full 
compliance with the remand instruction 
and all other necessary development 
has been completed, the RO should 
readjudicate the issue of entitlement 
to an increased rating for a right 
knee disability.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
on the part of the veteran is required until he receives 
further notice.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




